 Case 8:21-cv-01838-SDM-CPT Document 1 Filed 08/01/21 Page 1 of 7 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA


RAUL MORFFI                                      ) Case No.:
           Plaintiff,                            )
     vs.                                         )
MACYS INC; DEPARTMENT STORES                     )
NATIONAL BANK; and EQUIFAX                       )
INFORMATION SERVICES LLC.                        ) COMPLAINT
           Defendants.                           )

       Plaintiff, Raul Morffi (hereinafter “Plaintiff” or “Morffi”) alleges:

                                PRELIMINARY STATEMENT

1.     This is an action for damages arising from Defendants’ willful and reckless conduct

concerning its erroneous credit reporting on Plaintiff’s credit reports.

                                JURISDICTION AND VENUE

2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

3.      Venue is proper in this district under 28 U.S.C §1391(b).

                                            PARTIES

4.     Plaintiff is a natural person, who at all relevant times has resided in the in Clearwater,

Pinellas County, state of Florida,

5.     Defendant Macys Inc. (“Macys”) is a corporation doing business in the State of Florida,

with its corporate mailing address as 7 West Seventh St, Cincinnati Ohio 45202, and regularly and

in the ordinary course of business furnishes information to various consumer reporting agencies

regarding Macy’s transactions with consumers, and is a “furnisher” of information as

contemplated by FCRA § 1681s-2(a) & (b)

6.     Defendant, Department Stores National Bank (“DSNB”) is a business entity that

regularly conducts business in Florida with its principal place of business at 701 East 60th Street,

Sioux Falls, South Dakota 57104. Department Stores National Bank regularly and in the ordinary
 Case 8:21-cv-01838-SDM-CPT Document 1 Filed 08/01/21 Page 2 of 7 PageID 2




course of business furnishes information to various consumer reporting agencies regarding

Department Stores National Bank’s transactions with consumers, and is a “furnisher” of

information as contemplated by FCRA § 1681s-2(a) & (b).

7.      Defendant Equifax Information Services, LLC (“Equifax”) is a business entity that

regularly conducts business in Florida with its principal place of business as 1550 Peachtree Street

NW, Atlanta, Georgia 30309. Equifax is a “consumer reporting agency,” as defined in 15 U.S.C.

§ 1681a(f) and engaged in the business of assembling, evaluating, and disbursing information

concerning consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C.

§1681 a(d), to third parties.

                                     FACTUAL STATEMENT

8.      On a date better known by Defendants, Plaintiff incurred consumer debts through personal,

familial and household use of retail credit.

9.      On or about March 2018 the debt was charged off as a bad debt and placed for collections.

10.     Despite the debt being charged off, Defendants Macys and Department Stores National

Bank accounts continue to report a monthly payment amount of $352.00 on Plaintiff’s Equifax

credit reports.

11.     This information is inaccurate as Plaintiff cannot owe a monthly payment amount to Macys

and Department Stores National Bank as the debt had been charged off and sent for collections.

12.     On or about August 2019, Plaintiff sent a dispute to the credit reporting agencies Equifax.

13.     After receiving a dispute from Plaintiff concerning the erroneous information of the

Defendants Macys and Department Stores National Bank Account, Equifax forwarded Plaintiff’s

disputes on to Macys and Department Stores National Bank.
 Case 8:21-cv-01838-SDM-CPT Document 1 Filed 08/01/21 Page 3 of 7 PageID 3




14.      Defendants Macys and Department Stores National Bank failed to conduct a reasonable

investigation and continued reporting an erroneous monthly payment obligation.

15.     Defendant Equifax’s reporting of monthly payment obligations are skewed and

misrepresents Plaintiffs ability to take on new credit.

15.     Defendant Equifax failed to conduct a reasonable investigation and continued allowing the

reporting of the monthly payment.

16.     As a result of Defendants’ actions, Plaintiff has suffered injury to credit worthiness.

Plaintiff has also suffered embarrassment, humiliation, and other emotional injuries as a result of

errors on her credit report and to her credit worthiness.

                                    COUNT I
                  VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                 BY MACYS INC.

17.     Plaintiff repeats the allegations contained in the above paragraphs and incorporates them

as if specifically set forth at length herein.

18.     At all times pertinent hereto, Macys Inc. was a “person” as that term is used and defined

under 15 U.S.C. § 1681a.

19.     Macys Inc. willfully and negligently supplied Equifax with information about Plaintiff

that was false, misleading, and inaccurate.

20.     Macys Inc. willfully and negligently failed to conduct a reasonable investigation of the

inaccurate information that Plaintiff disputed. Defendant Equifax prepared consumer reports with

the Macys Inc. error to third parties regarding Plaintiff.

21.     Macys Inc. willfully and negligently failed to report the results of its investigation to the

relevant consumer reporting agencies.
 Case 8:21-cv-01838-SDM-CPT Document 1 Filed 08/01/21 Page 4 of 7 PageID 4




22.     Macys Inc. willfully and negligently failed to properly participate, investigate, and comply

with the reinvestigations that were conducted by any and all credit reporting agencies, concerning

the inaccurate information disputed by Plaintiff.

23.      Macys Inc. willfully and negligently continued to furnish and disseminate inaccurate and

derogatory credit, account, and other information concerning Plaintiff to credit reporting agencies.

24.     Defendant Equifax prepared, compiled, issued, assembled, transferred, published, and

otherwise reproduced consumer reports with the Macys error to third parties regarding Plaintiff.

24.      Macys Inc. willfully and negligently failed to comply with the requirements imposed on

furnishers of information pursuant to 15 U.S.C. § 1681s-2(b).

25.      As a direct and proximate cause of Macys Inc.’s failure to perform its duties under the

FCRA, Plaintiff has suffered injury to credit worthiness. Plaintiff has also suffered embarrassment,

humiliation, and other emotional injuries as a result of errors on credit report and credit

worthiness.

26.      Macys Inc.’s conduct, action and inaction were willful, rendering it liable for actual and

statutory damages, and punitive damages in an amount to be determined by the Court pursuant to

15 U.S.C. § 1681n. In the alternative Macys Inc. was negligent entitling the Plaintiff to recover

actual damages under 15 U.S.C. § 1681o.

      WHEREFORE, PLAINTIFF PRAYS that this court grant Plaintiff a judgment

against Macys Inc. for the greater of statutory or actual damages, plus punitive damages along with

costs, interest, and attorney’s fees.

                                   COUNT II
                  VIOLATION OF THE FAIR CREDIT REPORTING ACT
                     BY DEPARTMENT STORES NATIONAL BANK.
 Case 8:21-cv-01838-SDM-CPT Document 1 Filed 08/01/21 Page 5 of 7 PageID 5




27.     Plaintiff repeats the allegations contained in the above paragraphs and incorporates them

as if specifically set forth at length herein.

28.     At all times pertinent hereto, Department Stores National Bank was a “person” as that term

is used and defined under 15 U.S.C. § 1681a.

29.     Department Stores National Bank willfully and negligently supplied Equifax with

information about Plaintiff that was false, misleading, and inaccurate.

30.     Department Stores National Bank willfully and negligently failed to conduct a reasonable

investigation of the inaccurate information that Plaintiff disputed.

31.      Department Stores National Bank willfully and negligently failed to report the results of

its investigation to the relevant consumer reporting agencies.

33.     Department Stores National Bank willfully and negligently failed to properly participate,

investigate, and comply with the reinvestigations that were conducted by any and all credit

reporting agencies, concerning the inaccurate information disputed by Plaintiff.

34.     Department Stores National Bank willfully and negligently continued to furnish and

disseminate inaccurate and derogatory credit, account, and other information concerning Plaintiff

to credit reporting agencies.

35.     Defendant Equifax prepared, compiled, issued, assembled, transferred, published and

otherwise reproduced consumer reports with the Department Stores National Bank errors to third

parties regarding Plaintiff.

36.     Department Stores National Bank willfully and negligently failed to comply with the

requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681s-2(b).

37.     As a direct and proximate cause of Department Stores National Bank’s failure to perform

its duties under the FCRA, Plaintiff has suffered injury to credit worthiness. Plaintiff has also
 Case 8:21-cv-01838-SDM-CPT Document 1 Filed 08/01/21 Page 6 of 7 PageID 6




suffered embarrassment, humiliation, and other emotional injuries as a result of errors on credit

report and credit worthiness

38.      Department Stores National Bank’s conduct, action and inaction were willful, rendering it

liable for actual and statutory damages, and punitive damages in an amount to be determined by

the Court pursuant to 15 U.S.C. § 1681n. In the alternative Department Stores National Bank was

negligent entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

      WHEREFORE, PLAINTIFF PRAYS that this court grant Plaintiff a judgment against

Department Stores National Bank for the greater of statutory or actual damages, plus punitive

damages along with costs, interest, and attorney’s fees.

                                   COUNT III
                  VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                  BY EQUIFAX

37.      Plaintiff repeats, re-alleges, and reasserts the allegations contained in the paragraphs above

and incorporates them as if specifically set forth at length herein.

38.      Defendant Equifax prepared, compiled, issued, assembled, transferred, published and

otherwise reproduced consumer reports regarding Plaintiff as that term is used and defined under

15 U.S.C. § 1681a.

39.      Equifax negligently and willfully failed to maintain and/or follow reasonable procedures

to assure maximum possible accuracy of the information it reported to one or more third parties

pertaining to Plaintiff, in violation of 15 U.S.C. § 1681e(b).

40.      After receiving Plaintiff’s dispute highlighting the errors, Equifax negligently and willfully

failed to conduct a reasonable investigation as required by 15 U.S.C. § 1681i.

41.      As a direct and proximate cause of Equifax’s failure to perform its duties under the FCRA,

Plaintiff has suffered injury to credit worthiness and increased difficulty obtaining credit.
 Case 8:21-cv-01838-SDM-CPT Document 1 Filed 08/01/21 Page 7 of 7 PageID 7




42.      Plaintiff has also suffered embarrassment, humiliation, and other emotional injuries as a

result of errors on credit report and credit worthiness.

43.      Equifax’s conduct, action and inaction were willful, rendering each liable for actual and

statutory damages, and punitive damages in an amount to be determined by the Court pursuant to

15 U.S.C. § 1681n. In the alternative, Equifax was negligent entitling the Plaintiff to recover actual

damages under 15 U.S.C. § 1681o.

      WHEREFORE, PLAINTIFF PRAYS that this court grant Plaintiff a judgment against

Equifax for the greater of statutory or actual damages, plus punitive damages along with costs,

interest, and attorney’s fees.

                                      JURY TRIAL DEMAND

44.      Plaintiff demands a jury trial on all issues so triable.

Dated this 28th day of July, 2021.


                                                         Respectfully Submitted,

                                                         /s/ Matthew Fornaro
                                                         Matthew Fornaro
                                                         Matthew Fornaro, P.A.
                                                         11555 Heron Bay Boulevard, Suite 200
                                                         Coral Springs, Florida 33076
                                                         (T) 954-324-3651
                                                         Attorney for Plaintiff
